Frankum, Presiding Judge.
On the trial of an action of trover brought by Redisco, Inc. against Mrs. W. E. Seaton a judgment based on a jury verdict was rendered and entered in favor of the plaintiff. The defendant appealed, and in the brief of counsel for appellant the following statement is made: “Appellee presumably made out its case and' the jury returned a verdict for appellee for the piano plus $250 as reasonable hire.” All of the errors enumerated require a consideration of the evidence for a determination of their merits. No brief or transcript of the evidence having been filed and transmitted to this court, there is no question presented by this appeal upon which this court can pass.

Judgment affirmed.